Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 3 to the Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, Class A, $1.00 par value, of Stewart Information Services Corporation,a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 13, 2014 Foundation Offshore Master Fund, Ltd. By: /s/ Sky Wilber Name: Sky Wilber Title: Director Foundation Onshore Fund, L.P. By: Foundation Asset Management GP, LLC General Partner By: /s/ Sky Wilber Name: Sky Wilber Title: Managing Member Foundation Offshore Fund, Ltd. By: /s/ Sky Wilber Name: Sky Wilber Title: Director Foundation Asset Management GP, LLC By: /s/ Sky Wilber Name: Sky Wilber Title: Managing Member Foundation Asset Management, LLC By: /s/ Sky Wilber Name: Sky Wilber Title: Managing Member /s/ David Charney David Charney /s/ Sky Wilber Sky Wilber
